Name: 96/181/EC: Commission Decision of 16 February 1996 laying down animal health conditions and veterinary certificates for the importation of fresh poultrymeat from Switzerland (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  Europe;  animal product;  agricultural policy;  trade
 Date Published: 1996-03-06

 Avis juridique important|31996D018196/181/EC: Commission Decision of 16 February 1996 laying down animal health conditions and veterinary certificates for the importation of fresh poultrymeat from Switzerland (Text with EEA relevance) Official Journal L 055 , 06/03/1996 P. 0027 - 0030COMMISSION DECISION of 16 February 1996 laying down animal health conditions and veterinary certificates for the importation of fresh poultrymeat from Switzerland (Text with EEA relevance) (96/181/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/494/EEC of 26 June 1991 on animal health conditions governing intra-Community trade in and imports from third countries of fresh poultrymeat (1), as last amended by Directive 93/121/EC (2) and in particular Article 10 (1) b, Article 11 and Article 12 thereof,Whereas Commission Decision 94/85/EC (3), as last amended by Decision 96/2/EC (4), established a list of third countries, including Switzerland, from which the importation of fresh poultrymeat is authorized;Whereas Switzerland is no longer free from Newcastle disease; whereas, however, Switzerland applies measures to control Newcastle disease which are at least equivalent to those laid down in Council Directive 92/66/EEC (5), as last amended by the Act of Accession of Austria, Sweden and Finland;Whereas it is appropriate on this basis to allow the importation of fresh poultrymeat from Switzerland; Whereas therefore the animal health conditions and the veterinary certificates must be laid down;Whereas it is appropriate to restrict the scope of this Decision to poultry species covered by Council Directive 71/118/EEC (6), as amended and updated by Directive 92/116/EEC (7), and, if necessary, to lay down the animal health conditions and veterinary certification for other poultry species in a separate Decision;Whereas this Decision applies without prejudice to measures taken for poultrymeat imported for other purposes than human consumption;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THE FOLLOWING DECISION:Article 1 Member States shall authorize the import of fresh poultry-meat from Switzerland, provided that it meets the requirements of the animal health certificate set out in the Annex and that it is accompanied by such a certificate, duly completed and signed.Article 2 This Decision is addressed to the Member States.Done at Brussels, 16 February 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 268, 24. 9. 1991, p. 35.(2) OJ No L 340, 31. 12. 1993, p. 39.(3) OJ No L 44, 17. 2. 1994, p. 31.(4) OJ No L 1, 3. 1. 1996, p. 6.(5) OJ No L 260, 5. 9. 1992, p. 1.(6) OJ No L 55, 8. 3. 1971, p. 23.(7) OJ No L 62, 15. 3. 1993, p. 1.ANNEX >REFERENCE TO A FILM>>START OF GRAPHIC>16. Health attestation:I, the undersigned official veterinarian, hereby certify, in accordance with the provisions of Directive 91/494/EEC:1. that Switzerland, region . . . . . . . . . (1) is free from avian influenza as defined in the International Animal Health Code of OIE;2. that the meat described above is obtained from poultry which:(a) have been held in the territory of Switzerland, region . . . . . . . . . (1) since hatching or have been imported as day-old chicks;(b) came from holdings:- which have not been placed under animal health restrictions in connection with a poultry disease,- around which, within a radius of 10 km, there have been no outbreaks of avian influenza or Newcastle disease for at least 30 days;(c) have not been slaughtered in the context of any animal health scheme for the control or eradication of poultry diseases;(d) have not been vaccinated against Newcastle disease using a live vaccine during the 30 days preceding slaughter;(e) during transport to the slaughterhouse did not come into contact with poultry suffering form avian influenza or Newcastle disease;3. that the meat described above:(a) comes from slaughterhouses which, at the time of slaughter, are not under restrictions due to a suspect or actual outbreak of avian influenza or Newcastle disease and around which, within a radius of 10 km, there have been no outbreaks of avian influenza or Newcastle disease for at least 30 days;(b) has not been in contact, at any time of slaughter, cutting, storage or transport with meat which does not fulfil the requirements of Directive 91/494/EEC.Done at............., on .......................................................(signature of official veterinarian) (2)Seal (2)........................................(name in capital letters, qualifications and title)(1) Only to be completed if the authorization to export to the Community is restricted to certain regions of the third country concerned.(2) Stamp and signature in a colour different to that of the printing.>END OF GRAPHIC>